Citation Nr: 1145369	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-23 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for vision loss/refractive error.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for ear popping and Eustachian tube dysfunction.

4.  Entitlement to service connection for anemia.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for asthma.

9.  Entitlement to service connection for restless leg syndrome/leg spasms, to include as secondary to service-connected cervical spine and thoracic spine disabilities.

10.  Entitlement to an initial disability rating for cervical spine, degenerative arthritis and mild degenerative disc disease, C6-7, in excess of 10 percent prior to April 3, 2010 and in excess of 20 percent thereafter.

11.  Entitlement to an initial disability rating for chronic thoracic strain, in excess of 0 percent prior to April 3, 2010 and in excess of 10 percent thereafter.

12.  Entitlement to an initial disability rating for thyroid nodule in excess of 0 percent.

13.  Entitlement to an initial disability rating for scars, face, residuals of dermatology procedures, in excess of 0 percent.

14.  Entitlement to an initial disability rating for sinusitis in excess of 10 percent.

15.  Entitlement to an initial disability rating for gastroesophageal reflux disease (GERD) in excess of 10 percent.

16.  Entitlement to an initial disability rating for right knee patellofemoral syndrome in excess of 10 percent.

17.  Entitlement to an initial disability rating for left knee patellofemoral syndrome in excess of 10 percent.

18.  Entitlement to an initial disability rating for left breast mass in excess of 0 percent.

19.  Entitlement to an initial disability rating for scars, both breasts, status post augmentation, in excess of 0 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1985 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and March 2008 rating decisions by the Roanoke, Virginia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In October 2011, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for insomnia is no longer on appeal, as the RO granted this claim in a February 2009 rating decision.

The issues have been characterized as indicated on the title page.

The issues of entitlement to service connection for asthma and restless leg syndrome/leg spasms, and entitlement to higher initial ratings for sinusitis, GERD, right knee patellofemoral syndrome, left knee patellofemoral syndrome, left breast mass, and scars of both breasts, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the following eight issues is requested: entitlement to service connection for vision loss/refractive error, hypertension, ear popping and Eustachian tube dysfunction, and anemia, and entitlement to higher initial ratings for cervical spine disability, chronic thoracic strain, thyroid nodule, and scars of the face.

2.  The Veteran's current headaches, bilateral hearing loss, and tinnitus first manifested during active duty service, and have persisted since that time.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for vision loss/refractive error.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for ear popping and Eustachian tube dysfunction.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for anemia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to an initial disability rating for cervical spine, degenerative arthritis and mild degenerative disc disease, C6-7, in excess of 10 percent prior to April 3, 2010 and in excess of 20 percent thereafter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

6.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to an initial disability rating for chronic thoracic strain, in excess of 0 percent prior to April 3, 2010 and in excess of 10 percent thereafter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

7.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to an initial disability rating for thyroid nodule in excess of 0 percent.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

8.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to an initial disability rating for scars, face, residuals of dermatology procedures, in excess of 0 percent.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

9.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

10.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

11.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran has withdrawn the issues of entitlement to service connection for vision loss/refractive error, hypertension, ear popping and Eustachian tube dysfunction, and anemia, and entitlement to higher initial ratings for cervical spine disability, chronic thoracic strain, thyroid nodule, and scars of the face.  There remain no allegations of errors of fact or law for appellate consideration with regard to these eight issues.  The Board does not have jurisdiction to review these eight issues, and they are dismissed.

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board is granting in full the benefits sought on appeal with regard to service connection for headaches, bilateral hearing loss, and tinnitus.  Any error committed with respect to either the duty to notify or the duty to assist with regard to these three issues was harmless and will not be further discussed.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to headaches, the Veteran's service treatment records reveal multiple complaints of headaches throughout her military service.  On a June 2006 report of medical history and a July 2006 report of medical assessment at the time of her service separation, she reported having occasional headaches that lasted for hours and occurred approximately three to four times per month.  Within one year of her service discharge, at an August 2007 fee-basis VA examination by QTC Medical Services, the Veteran reported having recurring headaches for 12 years; she was diagnosed with muscle tension headache.  At her October 2011 hearing, she testified that she had suffered from headaches in service and since she left service.  She alleged that her headaches may be related to her service-connected sinusitis.

With regard to bilateral hearing loss, the Veteran's service treatment records reveal no hearing loss for VA purposes during her military service.  See 38 C.F.R. § 3.385 (2011).  When comparing the audiogram taken at her June 1985 enlistment examination with the audiogram taken at her June 2006 separation examination, the puretone threshold levels at 1000, 2000, 3000, and 4000 Hertz had all increased (except for at 1000 Hertz in the right ear) on the June 2006 examination.  Within one year of her service discharge, at a September 2007 fee-basis VA audiological examination by QTC Medical Services, the Veteran reported firing weapons in service without using hearing protection and having no noise exposure outside of military service; audiological testing revealed a diagnosis of bilateral hearing loss.  At her October 2011 hearing, she testified that she developed bilateral hearing loss during service, was exposed to loud noises in service from weapons qualifications and riding in heavy vehicles, and was not exposed to any loud noises after service.

With regard to tinnitus, the Veteran's service treatment records reveal no complaints, findings, or treatment of tinnitus.  On a June 2006 report of medical history and a July 2006 report of medical assessment at the time of her service separation, she reported ear popping.  Within one year of her service discharge, at a September 2007 fee-basis VA audiological examination by QTC Medical Services, the Veteran reported having tinnitus for three years, with noise exposure in service but none since service; she was diagnosed with tinnitus.  On her March 2009 VA Form 9, she stated that her tinnitus symptoms were raised while on active duty, but that a physician had failed to document this.  At her October 2011 hearing, she testified that her symptoms of tinnitus in service were described as ear popping.  She alleged that she had ringing in her ears prior to her 2007 diagnosis of tinnitus, but that she did not know what the condition was called prior to then.

The Veteran is competent to report her headaches, bilateral hearing loss, and tinnitus and can describe the symptoms of such without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

There is no basis to question the credibility of the Veteran's statements.  Her service treatment records clearly document headaches, increased auditory threshold levels, and ear popping in service.  Within one year of her service discharge, she was medically diagnosed with muscle tension headache, bilateral hearing loss, and tinnitus.  At her October 2011 hearing, she reported ongoing symptoms of these disabilities since the time of her service discharge until the present.

The competent and credible evidence of record establishes that headaches, bilateral hearing loss, and tinnitus first manifested while the Veteran was on active duty, and have persisted since that time.

The evidence supports the claims, and there is no evidence to the contrary.  Service connection for headaches, bilateral hearing loss, and tinnitus is warranted.


ORDER

The issue of entitlement to service connection for vision loss/refractive error is dismissed.

The issue of entitlement to service connection for hypertension is dismissed.

The issue of entitlement to service connection for ear popping and Eustachian tube dysfunction is dismissed.

The issue of entitlement to service connection for anemia is dismissed.

The issue of entitlement to an initial disability rating for cervical spine, degenerative arthritis and mild degenerative disc disease, C6-7, in excess of 10 percent prior to April 3, 2010 and in excess of 20 percent thereafter, is dismissed.

The issue of entitlement to an initial disability rating for chronic thoracic strain, in excess of 0 percent prior to April 3, 2010 and in excess of 10 percent thereafter, is dismissed.

The issue of entitlement to an initial disability rating for thyroid nodule in excess of 0 percent is dismissed.

The issue of entitlement to an initial disability rating for scars, face, residuals of dermatology procedures, in excess of 0 percent is dismissed.

Service connection for headaches is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Further development is required prior to adjudicating the Veteran's claims for service connection for asthma and restless leg syndrome/leg spasms, and for higher initial ratings for sinusitis, GERD, right knee patellofemoral syndrome, left knee patellofemoral syndrome, left breast mass, and scars of both breasts.

Service Connection

With regard to asthma, the Veteran reported chest pain, shortness of breath, and coughing on a June 2006 report of medical history and a July 2006 report of medical assessment at the time of her service separation.  A physician noted on the June 2006 report of medical history that no doctor had found a cause for the shortness of breath, but that the Veteran did not have asthma (just allergies).  At an August 2007 fee-basis VA examination by QTC Medical Services, the Veteran was diagnosed with asthma.  The Veteran should be scheduled for a VA respiratory examination to obtain an opinion regarding the relationship between her current asthma and the symptoms she experienced in service.

With regard to restless leg syndrome/leg spasms, the Veteran reported occasional leg spasms on a June 2006 report of medical history and a July 2006 report of medical assessment at the time of her service separation.  At an August 2007 fee-basis VA examination by QTC Medical Services, the Veteran reported having leg spasms for four years; a diagnosis was not rendered, as a sleep study would have been required to confirm a diagnosis of restless leg syndrome.  At her October 2011 hearing, she alleged that her leg symptoms might be related to her service-connected cervical spine and thoracic spine disabilities.  The Veteran should be scheduled for an appropriate VA examination to test for restless leg syndrome and to obtain opinions regarding the relationship between any such disorder and the symptoms she experienced in service, and between any such disorder and her service-connected cervical spine and thoracic spine disabilities.

Increased Ratings

The Veteran's most recent VA examination took place in April 2010, more than a year and a half ago.  At her October 2011 hearing, she testified that her sinusitis, GERD, right knee patellofemoral syndrome, left knee patellofemoral syndrome, left breast mass, and scars of both breasts had all worsened since the time of her last examination.

The Veteran should be scheduled for appropriate VA examinations so that current findings pertaining to her sinusitis, GERD, right knee patellofemoral syndrome, left knee patellofemoral syndrome, left breast mass, and scars of both breasts may be obtained prior to adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA respiratory examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current asthma is related to the symptoms she experienced in service.  A complete rationale for all opinions expressed should be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for an appropriate VA examination for restless leg syndrome/leg spasms.  The claims folder must be reviewed in conjunction with the examination.  All required testing, to include a sleep study, must be performed.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any restless leg/leg spasm disorder is related to the symptoms the Veteran experienced in service, or was caused by or is aggravated by her service-connected cervical spine and/or thoracic spine disabilities.  A complete rationale for all opinions expressed should be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA sinus examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to describe the current severity and extent of the Veteran's service-connected sinusitis.  All required testing must be performed.

4.  Schedule the Veteran for a VA gastrointestinal examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to describe the current severity and extent of the Veteran's service-connected GERD.  All required testing must be performed.

5.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to describe the current severity and extent of the Veteran's service-connected right knee patellofemoral syndrome and left knee patellofemoral syndrome.  All required testing must be performed.

6.  Schedule the Veteran for a VA breast examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to describe the current severity and extent of the Veteran's service-connected left breast mass (which the Veteran describes as internal scarring) and scars of both breasts (which the Veteran describes as external scars).  All required testing must be performed.

7.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


